Exhibit 10.4

ASSIGNMENT OF PURCHASE AGREEMENT

[Town Village]

This Assignment of Purchase Agreement (this “Assignment”) is made as of
August 28, 2013 (the “Effective Date”) by and among CHP PARTNERS, LP, a Delaware
limited partnership (“Assignor”), and CHP TOWN VILLAGE OK OWNER, LLC, a Delaware
limited liability company and CHP TOWN VILLAGE OK TENANT CORP., a Delaware
corporation (collectively, “Assignee”).

R E C I T A L S

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby assigns and transfers to Assignee its
rights to acquire the real property, improvements and related assets as
described in that certain Purchase and Sale Agreement dated as of July 3, 2013
(as may be amended from time to time, the “Purchase Agreement”), by and among
Oklahoma Care Group, LP, a Texas limited partnership (“Seller”), as seller, and
Assignor, as purchaser.

Assignor represents and warrants that it has not pledged, assigned, sold or
otherwise transferred any of its rights, title, and/or interest in, to and under
the Purchase Agreement or the Property to any person or entity other than to
Assignee pursuant to this Assignment.

Assignee hereby accepts the foregoing assignment and agrees to assume and be
bound by all of the obligations of Assignor under the Purchase Agreement,
whether occurring before, on or after the Effective Date. Notwithstanding the
foregoing, nothing in this Assignment shall relieve Assignor of any liability
for the performance of its obligations under the Purchase Agreement.

Capitalized terms used in this Assignment and not defined elsewhere herein shall
have the same meanings as those capitalized terms set forth in the Purchase
Agreement.

[Signatures appear on following page]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment of
Purchase Agreement as of August 29, 2013.

 

ASSIGNOR:

 

CHP PARTNERS, LP,

a Delaware limited partnership corporation

By:   CHP GP, LLC, a Delaware limited liability   company, its general partner

 

  By:  

CNL Healthcare Properties, Inc.,

a Maryland corporation, its sole member

 

  By:   /s/ E. M. Gray   Name:   Erin M. Gray   Title   Vice President

 

ASSIGNEE:

 

CHP TOWN VILLAGE OK OWNER, LLC,

a Delaware limited liability company

By:   /s/ E. M. Gray   Erin M. Gray Title:   Vice President

 

CHP TOWN VILLAGE OK TENANT CORP.,

a Delaware corporation

By:   /s/ E. M. Gray   Erin M. Gray Title:   Vice President

 

2